Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


    Claims 6, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 9, it is unclear how the second channel is between the curved section and the connecting piece, as it is the connecting piece forms the curved section. In claim 6, it is unclear which of the guide channels the phrase “the channel” is referring to. In claim 8, is the “a cable holder” and the console and cable retainer, as set forth in claim 1, the same or different elements, as suggested?
 In claim 8, the limitation “in relation to a retainer as 0°” is unclear and not understood. In claim 8, it is unclear if the running element the same or different element from that, as set forth in claim 1. The following phrases lack antecedent basis; “the first side, as set forth in claim 9; “the cable holder”, as set forth in claim 10; “a cable holder”, as set forth in claim 8, as no cable holder was claimed in claim 1.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noles (5,979,599).
Noles (Fig.2, below) shows;
9.   A cable holder for an anti-fall device, comprising
     a console (20) for secure attachment to a building structure, and
     a cable retainer comprising a cable guide (21) and a connecting piece (23), the connecting piece connecting the console (20) with the cable guide (21),
    wherein a first channel (see below) is formed by a curved section in the connecting piece (23) adjacent the cable guide (7),
    wherein a second channel (see below) is formed on a second side of the connecting piece (23) opposite the first side, between the curved section and the connecting piece (23),
     wherein said first and second channels form first and second guides adapted for guiding a running element, and
     wherein the cross-section profile of the first guide is different from the cross-section profile the second guide.

    PNG
    media_image1.png
    314
    751
    media_image1.png
    Greyscale


        Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rinklak (EP1716889 A2).
   Rinklak shows;
8. A running element (at 10) for an anti-fall device with a cable holder with a first guide and a second guide according to Claim I, wherein the running element (at 10) has a longitudinal slit (at 20) in a state that is functionally arranged on a cable (18) running parallel to the cable bore axis of the cable guide of the cable holder, wherein the longitudinal slit (20) is arranged in an angular position that lies between 90° and 180°, in relation to a retainer (at 15) as 0°, about the cable bore axis, and a first and a second longitudinal slit edge (at 16, Fig.1), (at 30a, Fig,2), and the first longitudinal shit edge (at 16) shaped to be guided by the first guide of the cable holder, and the second longitudinal slit edge (at 30a) shaped to be guided by the second guide of the cable holder, such that the first longitudinal slit edge .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

      Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riches (5,279,385) in view of Noles (5,979,599).
 Riches show;
1. A cable system of an anti-fall device, comprising
    a running element (30).
    a console (Fig. 9a, portion similar to (42)) for secure attachment to a building structure, and
    a cable retainer comprising a cable guide (10a) and a connecting piece (11a),
    the cable guide having a cable bore having a cable bore axis, 
    the connecting piece 11a) connects the console with the cable guide (10a),
      wherein the running element (30) is adapted for running along a cable (1) and passing over the cable guide (10a),

    wherein the running clement (30} comprises a retainer (at 32) adapted for retaining a carabiner and first and second jaws adapted for encircling and allowing passage through of the cable guide (10a) between them, wherein the first and second jaws have ends defining between them a longitudinal slit (at 35) through which the curved section (adj.11a) of the connecting piece (11a) can pass, with a first longitudinal slit edge (at 34) on the first jaw end and a second longitudinal slit edge (at 34, opposite the first 34) on the second jaw end.
       wherein the cable guide (10a) exhibits a first guide for the running element first slit edge (34) and a second guide for the running element second slit edge (34).
    The claimed different being the connecting piece curved section first and second guides are channels having cross sectional profiles in section perpendicular to the cable bore axis, and wherein the cross-section profile of the first guide is different from the cross-section profile the second guide. 
    Noles (Fig.2) shows a cable retainer comprising a cable guide (21) and a connecting piece (23) in an area adapted to contact with a running element (40) has a curved section wherein its first and second guides are channels having cross 

    PNG
    media_image1.png
    314
    751
    media_image1.png
    Greyscale

         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the curved section of Riches, to comprise a curve, as taught by Noles, since it would have provided the predictable results of providing.
first and second guides comprising channels having cross sectional profiles in section perpendicular to the cable bore axis, and wherein the cross-section profile 
  6.  The cable system of according to Claim 1, wherein the cable guide (10a) has, adjacent a transition point to the connecting piece (11a) with its curved section,
and facing away from the opening of the channel, an elevation, which together with the second curved section of the connecting piece forms the second guide.
      Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cotter (6,056,085) in view of Noles (5,979,599).
 Cotter show;
1. A cable system of an anti-fall device, comprising
    a running element (80).
    a console (130) for secure attachment to a building structure, and
    a cable retainer comprising a cable guide (119) and a connecting piece (102),
    the cable guide having a cable bore having a cable bore axis, 
    the connecting piece connects the console with the cable guide (119),
      wherein the running element (80) is adapted for running along a cable (90) and passing over the cable guide (119),
    wherein the running clement (80} comprises a retainer (for line (70)) adapted for retaining a carabiner and first and second jaws adapted for encircling and allowing 
       wherein the cable guide (119) exhibits a first guide for the running element first slit edge and a second guide for the running element second slit edge.
    The claimed different being wherein the connecting piece  in an area adapted to contact with the running element (80) has a curved section offset from and parallel to the cable bore axis,
       Noles (Fig.2) shows a cable retainer comprising a cable guide (21) and a connecting piece (23) in an area adapted to contact with a running element (40) has a curved section wherein its first and second guides are channels having cross sectional profiles in section perpendicular to the cable bore axis, and wherein the cross-section profile of the first guide is different from the cross-section profile the second guide (see Fig.2, below). 

    PNG
    media_image1.png
    314
    751
    media_image1.png
    Greyscale

         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connecting piece of Cotter, to comprise a curve section, as taught by Noles, since it would have provided the predictable results of providing a first and second guides comprising channels having cross sectional profiles in section perpendicular to the cable bore axis, and wherein the cross-section profile of the first guide is different from the cross-section profile the second guide to facilitate guiding the edges of his running element over the cable guide.
.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant’s arguments with respect to claim(s) 1, 6 and 8-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828.  The examiner can normally be reached on Mon-Fri 8.00-5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALVIN C CHIN-SHUE/          Primary Examiner, Art Unit 3634